One week
ago, the world summit sent a message of hope for
peace, development and human rights for all, and took
a number of steps towards institutional reform at the
United Nations. The summit meeting has achieved
much. It has also left a lot undone and has not met our
expectations in several areas. We agree with the
General Assembly President’s assessment that only the
work we do over the next few months will allow us a
final assessment of the value of the outcome document.
The summit certainly did not achieve the
comprehensive breakthrough we had hoped for. We
therefore look forward to working under the
President’s guidance on the follow-up and
implementation and welcome the fact that he has
started this process immediately. Institutional change
must be the focus of our attention over the next few
months, both through the creation of new bodies and
the adaptation of existing ones. We will give particular
attention to the Human Rights Council, the Security
Council, the General Assembly and the Secretariat.
We shared the general relief at the last-minute
agreement on the outcome document, since a lack of
such agreement would have been disastrous. We had
created expectations that were much higher than what
we could have possibly achieved, at a time when the
United Nations seemed more in need of reform than
ever before. The reputation and the worldwide image
of the United Nations is clearly not what it used to
be — the oil-for-food scandal, cases of sexual
exploitation by United Nations peacekeepers, inaction
in the face of mass crimes and humanitarian crises
have overshadowed the many success stories that this
Organization has to tell.
15

It is important to move on from the oil-for-food
scandal. Moving on, however, must not mean that we
ignore, yet again, the fact that the massive abuse and
mismanagement revealed in the Volcker reports are but
one expression of what is a systemic problem. Too
much went wrong in the oil-for-food programme, and
everybody involved failed in their responsibilities in
one way or another, including the Security Council. No
bureaucracy can be changed overnight, as we all know
from our national experience; but it is clear that only a
more accountable Secretariat, one that works without
undue pressure from us, the Member States, can restore
the confidence of the peoples it is meant to serve.
Accountability must also be a key principle for
the intergovernmental bodies and thus guide us in our
work on the relevant reforms. We are concerned at the
increasingly skewed institutional balance within the
Organization. The Security Council has clearly taken
on a role that goes far beyond the central place it was
given under the Charter. Indeed, its activities are
increasingly venturing into the domains reserved for
the General Assembly, in particular.
This entails a twofold risk. On the one hand,
many countries increasingly feel a lack of ownership of
the Organization, although collective ownership based
on the principle of sovereign equality is one of the
cornerstones of the Organization. On the other hand,
the Security Council is at risk of being paralysed by the
sheer amount of issues on its agenda. The answer to
this challenge is clear: we need a stronger General
Assembly that asserts its central role and carries out its
functions effectively. In parallel, the Security Council
must become more transparent and accountable in
order to truly carry out its functions on behalf of the
entire membership.
The lack of a solution to the complex issue of
Security Council reform is a disappointment to many.
Enlargement and a more representative Council are
clear necessities, and we will do our part to achieve an
early solution, with the strongest possible political
support. In addition, and not less importantly, we must
also improve the working methods of the Security
Council, as stated in the World Summit Outcome
(resolution 60/1). Transparency, accountability and
stronger involvement of States that are not members of
the Council are of decisive importance to enable it to
truly act on behalf of the membership, as mandated by
the Charter. We will work hard for early and concrete
results, since effective changes in the daily workings of
the Council would benefit the entire membership.
We routinely repeat our annual call for a stronger
General Assembly. Small steps are taken every year,
and all of them are important. It appears to us,
however, that the most essential efforts to revitalize the
General Assembly do not come from measures
contained in General Assembly resolutions. Rather,
Member States must ensure that the Assembly is seized
with truly relevant topics that are treated efficiently
and effectively. We may deplore the migration of topics
to the Security Council that we think should be dealt
with instead by the General Assembly. This trend,
however, will continue unabated unless the Assembly
proves to be a central decision-making body that takes
its responsibilities seriously. The Assembly is what we,
as Member States, want it to be. A genuine and
sustained effort is, therefore, required from all of us.
We continue to fully support the early
establishment of a Human Rights Council to replace
the Commission on Human Rights. Like others, we
were disappointed at the meagre substance on this
topic that found its way into the outcome document.
The Organization needs a standing body that
effectively promotes human rights worldwide, swiftly
responds to gross and systematic violations of human
rights and reflects the importance of human rights for
this Organization. Close cooperation with a
strengthened Office of the High Commissioner for
Human Rights will be essential. The Council must not
duplicate the work carried out by other bodies, in
particular the General Assembly. It must, therefore, not
be a remake of the Commission on Human Rights with
a new label. We look forward to working with the
presidency towards an early solution that would add
concrete value for the protection and promotion of
human rights.
Mr. Loizaga (Paraguay), Vice-President, took the
Chair.
We consider the recognition of the “responsibility
to protect” as one of the most positive elements in the
outcome document. The main obligation for its
implementation naturally falls to the Security Council.
The Council has to ensure that disgraceful inaction,
such as in the case of the genocide in Rwanda, cannot
ever occur again. When the lives of innocent civilians
are at stake, such a responsibility must not be
compromised by political considerations. Collective
16

action to prevent and respond to genocide, crimes
against humanity and war crimes must, therefore, not
be made impossible by a veto or threat of veto by one
of the permanent members of the Council. We hope
that the Council will stand up to the challenge raised
by the summit. The membership as a whole clearly has
a shared obligation in this respect.
Our achievement in the Summit Outcome on the
“responsibility to protect” stands in stark contrast to
our silence on the importance of fighting impunity for
the worst crimes of international concern. More
progress has been made in this area in the past few
years than in almost any other area of international
relations. Transitional justice is now an inevitable
element of any serious effort to help societies in post-
conflict situations. There is now a close and well-
established relationship between the International
Criminal Court and the United Nations, in particular
after the Security Council decision to mandate the
Court to investigate the crimes in Darfur. We trust that
efforts to fight impunity will remain a high priority for
the Organization, recognizing the central role of the
International Criminal Court in that respect.
While it may be premature to pronounce a final
judgement on the value of the outcome document, one
thing can be said with certainty: that document is a
reflection of what is agreeable five years after the
Millennium Summit. It is remarkable how uneven
progress has been in several areas. Major advances,
such as the decision to fill an institutional void by
creating a Peacebuilding Commission, are
accompanied by major failures, such as the absence of
any agreement in the area of disarmament and non-
proliferation. We have no choice but to build on the
positive elements of the Summit Outcome and to find
early solutions to institutional questions, in particular.
Progress in those areas should help us to intensify our
work and eventually to find agreement on unresolved
questions in vital areas such as disarmament and non-
proliferation. In this way, we can make the summit a
turning point in the history of the United Nations.
Two years ago, the Secretary-General said that
we had reached a fork in the road; that observation was
repeated many times during the process leading up to
the summit. So where are we today? Looking back at
what we have achieved, it seems that we have taken the
advice of Yogi Berra, one of the great legends of the
City of New York, who said: “When you come to a
fork in the road, take it!”